DETAILED ACTION
Claims 1-6, 8-16 and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06 July 2021 has been entered.
Response to Amendment
With regard to the Final Office Action from 05 April 2021, the Applicant has filed a response on 06 July 2021.
With regard to the 35 U.S.C 101 rejection given to the claims for being directed to a judicial exception without significantly more, the Examiner has reconsidered the independent claims, and by their current presentation, particularly the introduced amendments preclude them from being termed a mental process. The Examiner hereby withdraws the 35 U.S.C. 101 rejection given to the claims.
Response to Arguments
Applicant’s arguments with respect to the independent claims1, 11 and 20 have been considered but are moot because of the new grounds of rejection necessitated by 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 8, 9, 11, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al (US 2017/0169819 A1: hereafter – Mese) in view of Andreshak et al (U.S. 5,664,061: hereafter – Andreshak) further in view of JUNG et al (US 2014/0006033 A1: hereafter – Jung) and further in view of Lin et al (US 2020/0098354 A1: hereafter – Lin).
For claim 1, Mese is introduced to teach a method, comprising:
detecting, at an input device of an information handling device, voice input (Mese: [0018] — a voice input);
determining, using a processor, whether the voice input corresponds to a voice command (Mese: [0043] — instructions are executed on a processor; [0003] — identifying a user command);
identifying a desired user command within the input (indicating that the command is an enabled one);
determining, using a processor, whether a characteristic of the voice command corresponds to a predetermined input characteristic, [[wherein the characteristic corresponds to a cadence of the voice input and wherein the predetermined input characteristic is associated with a predetermined input cadence of voice commands identifiable by an active application]] (Mese: [0043] — execution by a processor; [0018] — determining if a characteristic such as a voice profile or environmental noise is present in a speech input command; [0031] — identifying a characteristic related to the command (predetermined characteristic); [0032]-[0033] — performing a command action based on identified characteristics in the input speech); and
performing, responsive to identifying that:
the voice command is associated with the enabled voice command (Mese: [0041] — identifying a desired user command within the input (indicating that the command is an enabled one),
[[the voice input was detected during receipt of the another input type]], and
that the characteristic corresponds to the predetermined input characteristic, an action corresponding to the enabled voice command, [[wherein the action modifies the another input type]] (Mese: [0031] — identifying a characteristic related to the command (predetermined characteristic); [0032]-[0033] — performing a command action based on identified characteristics in the input speech; [0036] — performing the determined action).

wherein the identifying comprises:
identifying an active application on the information handling device (Andreshak: Col 2 lines 26-30 — determining active programs on an interactive computer; Col 4 lines 5-19);
accessing a list of enabled voice commands executable by the active application (Andreshak: Col 2 lines 30-37 — identifying active vocabularies of commands restricted to a list of the active commands that can be performed by the interactive computer at that time; Col 4 lines 5-19); and
determining that the voice command is substantially similar to one of the enabled voice commands in the list (Andreshak: Col 8 lines 30-40 — comparing an utterance with acoustic commands that are available in a vocabulary (for an active program) to determine a match).
The reference of Mese provides teaching for receiving a voice input that corresponds to a voice command. It differs from the claimed invention in that the claimed invention further provides determining an active application, and a list of commands that apply to the active application so that the voice input may be determined to be similar to one of the commands in the list of commands. This isn’t new to the art as the reference of Andreshak is seen to provide above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Andreshak into that of Mese, given the predictable result of reducing processing power in that an uttered voice command would only have to be compared to available commands that can be performed for the available applications, rather than having to compared the uttered voice command to every 
The combination of Mese in view of Andreshak fails to teach the further limitations of this claim, for which Jung is now introduced to teach as:
ascertaining that the voice input was detected during receipt of another input type (Jung: [0065] — determining that voice and gesture input commands are detected at simultaneously the same time);
performing, responsive to identifying that:
[[the voice command is associated with the enabled voice command]],
the voice input was detected during receipt of the another input type (Jung: [0065] — determining that voice and gesture input commands are detected at simultaneously the same time), and
[[that the characteristic corresponds to the predetermined input characteristic,]] an action corresponding to the enabled voice command, wherein the action modifies the another input type (Jung: [0065] — determining that a correction is needed to an action of a gesture input based on a simultaneously detected voice input, the correction being on an already performed function based on the user input (modification of the other input)).
The combination of Mese in view Andreshak provides teaching for obtaining a voice command to be performed on an information handling device. It differs from the claimed invention in that the claimed invention now further provides the performing of an action corresponding to an enable voice command based on the detection of another input type, with the action modifying the other input type. This isn’t new to the art as the reference of Jung is seen to provide teaching for simultaneously receiving voice and a gesture input, wherein the voice input serves to make a correction of a function by the 
The combination of Mese in view of Andreshak further in view of Jung fails to teach the further limitations of this claim, for which Lin is now introduced to teach as:
determining, using a processor, whether a characteristic of the voice command corresponds to a predetermined input characteristic, wherein the characteristic corresponds to a cadence of the voice input and wherein the predetermined input characteristic is associated with a predetermined input cadence of voice commands identifiable by an active application (Lin: [0007] — a voice control application (actively operating on utterances) which is able to detect a speaking cadence from an utterance, and thereby able to perform an action (activating a voice assistant) in response to detecting a change in cadence).
The combination of Mese in view of Andreshak further in view of Jung provides teaching for determining an audible characteristic in an utterance, and whether the characteristic corresponds to a predetermined input characteristic. It differs from the claimed invention in that the claimed invention further provides teaching that the audible characteristic is a predetermined input cadence detected by an active application. This isn’t new to the art as the reference of Lin is provided to teach above. Hence, at the time the application was filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Lin into that of the combination, given 
For claim 6, claim 1 is incorporated and the combination of Mese in view of Andreshak further in view of Jung and further in view of Lin discloses the method, wherein the characteristic of the voice command corresponds to an audible characteristic (Mese: [0018] — the characteristic being based on background noise (an audible characteristic)).
For claim 8, claim 1 is incorporated and the combination of Mese in view of Andreshak further in view of Jung and further in view of Lin discloses the method, wherein the predetermined input cadence comprises a pause at one or more predetermined points in the voice command (Lin: [0007] — determining the cadence as the user’s pauses of about 0.5 seconds between each word).
For claim 9, claim 6 is incorporated, and the combination of Mese in view of Andreshak further in view of Jung and further in view of Lin discloses the method, wherein the audible characteristic is associated with a speed of the voice command and wherein the predetermined input characteristic is associated with a predetermined input speed (Lin: [0007], [0104] — determining a speed at which the user makes utterances).
As for claim 11, device claim 1 and method claim 1 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Mese in [0043] provides a processor and a storage medium, as 
As for claim 16, device claim 16 and method claim 6 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 6.
As for claim 18, device claim 18 and method claim 8 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 8.
As for claim 19, device claim 19 and method claim 9 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 9.
As for claim 20, computer program product claim 20 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Mese in [0043] provides the necessary computer storage device to satisfy this claim. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to method claim 1.
Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Andreshak (U.S. 5,664,061) further in view 
For claim 2, claim 1 is incorporated but the combination of Mese in view of Andreshak further in view of Jung and further in view of Lin fails to explicitly disclose the limitations of this claim, for which Levi is now introduced to teach as the method, wherein the determining whether the voice input corresponds to a voice command comprises:
accessing a list of associations between voice inputs and voice commands (Levi: [0027] — a table or list of associations between recognised words in an utterance and possible voice commands); and
RPS920180039-US-NPPage 22 of 28thereafter determining whether at least a portion of the voice input corresponds to an association in the list (Levi: [0027] — determining whether a portion of any of the words represents a voice command).
The combination of Mese in view of Andreshak further in view of Jung and further in view of Lin provides teaching for receiving a speech input and determining that it contains a command. It differs from the claimed invention in that the claimed invention further provides the presence of an association between the input and the commands, and determining that a portion of the input corresponds to the command. This isn’t new to the art as the reference of Levi is seen to provide above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Levi into that of the combination, given the predictable result of presenting a user with a table of available words or phrases that are applicable as commands for the input device.
5, claim 1 is incorporated, and as applied to claim 2 above, the combination of Mese in view of Andreshak further in view of Jung, further in view of Lin and further in view of Levi discloses the method, wherein the enabled voice command comprises a set of enabled voice commands (Levi: [0027] — a list of possible voice commands).
As for claim 12, device claim 12 and method claim 2 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 2.
As for claim 15, device claim 15 and method claim 5 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 5.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Andreshak (U.S. 5,664,061) further in view of Jung (US 2014/0006033 A1) further in view of Lin (US 2020/0098354 A1), as applied to claim 1, and further in view of Tahara et al (US 2003/0154077 A1: hereafter – Tahara).
For claim 3, claim 1 is incorporated but the combination of Mese in view of Andreshak further in view of Jung and further in view of Lin fails to disclose the limitation of this claim, which Tahara is now introduced to teach as the method, wherein the identifying comprises identifying that the voice command is associated with the active application predetermined application (Tahara: FIG. 3 Steps S301-S303 — executing a command on an application when the command matches grammar; [0038] — “[t]he command processor 201 obtains command data from the application 213, and employs a similarity received from the voice command similarity calculator 203 to specify a command to be executed”; [0041] — identifying a user-issued command and associating it to perform an operation in an application; [0122] — executing a command by an application 213).
The combination of Mese in view of Andreshak further in view of Jung and further in view of Lin provides teaching for identifying a speech command. It differs from the claimed invention in that the claimed invention further teaches of identifying the speech command to be associate with an active application. This isn’t new to the art as the reference of Tahara goes to show above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the reference of Tahara into that of Mese in view of Lin, given the predictable result of controlling several functions within an application.
As for claim 13, device claim 13 and method claim 3 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 3.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Andreshak (U.S. 5,664,061) further in view of Jung (US 2014/0006033 A1) further in view of Lin (US 2020/0098354 A1), as applied to claim 1, and further in view of KIM et al (US 2019/0019515 A1: hereafter – Kim).
For claim 4, claim 1 is incorporated but the combination of Mese in view of Andreshak further in view of Jung and further in view of Lin fails to disclose the providing gesture input along with speech input at the same time).
The combination of Mese in view of Andreshak further in view of Jung and further in view of Lin provides teaching for identifying a speech command. It differs from the claimed invention in that the claimed invention further teaches that the identifying of the speech command was detected during receipt of another predetermined input type. Hence, at the time the application was effectively failed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Kim into that of the combination, given the predictable result of being able to provide a speech command and at the same time, specify a device to perform the action of the command out of a plurality of available devices using a different input modality.
As for claim 14, device claim 14 and method claim 4 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to method claim 4.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Andreshak (U.S. 5,664,061) further in view of Jung (US 2014/0006033 A1) further in view of Lin (US 2020/0098354 A1), as applied to claim 1, and further in view of LI et al (US 2017/0178632 A1: hereafter – Li).
For claim 10, claim 1 is incorporated, but the combination of Mese in view of Andreshak further in view of Jung and further in view of Lin fails to disclose the limitation of this claim, for which Li is now introduced to teach as the method, further notifying the user when an obtained speech feature does not match up with the predetermined feature).
The combination of Mese in view of Andreshak further in view of Jung and further in view of Lin provides teaching for determining characteristic in an utterance to be a predetermined characateristic, but differs from the claimed invention in that the claimed invention further provides that the user is notified when the obtained characteristic does not correspond to the predetermined characteristic. This isn’t new to the art as the reference of Li is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Li into that of the combination, given the predictable result that informing the user of the obtained speech characteristic not corresponding with the predetermined characteristic lets the user to know to adjust the conditions that could affect the speech, or lets the user know that he/she does not have an authorised access to the intended command.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Alameh et al (US 2019/0156003 A1) provides the identification of another input type while voice input is being received [0139].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657